
	
		I
		112th CONGRESS
		1st Session
		H. R. 1174
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Campbell (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. King of New York, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on the Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  licensing of Internet gambling activities by the Secretary of the Treasury, to
		  provide for consumer protections on the Internet, to enforce the tax code, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Gambling Regulation, Consumer
			 Protection, and Enforcement Act.
		2.Federal licensing
			 requirement for internet gambling operators
			(a)In
			 generalChapter 53 of title 31, United States Code, is amended by
			 adding at the end the following new subchapter:
				
					VRegulation of
				lawful internet gambling
						5381.Congressional
				findingsThe Congress finds
				the following:
							(1)Since the
				development of the Internet, millions of people have chosen to gamble online,
				and today Internet gambling is offered by operators located in many different
				countries under a variety of licensing and regulatory regimes.
							(2)Despite the
				increasing use of the Internet for gambling by persons in the United States,
				there is no Federal or State regulatory regime in place to protect United
				States citizens who choose to engage in this interstate activity, or to oversee
				operators to establish and enforce standards of integrity and fairness.
							(3)In the United
				States, gambling activities, equipment, and operations have been subject to
				various forms of Federal and State control, regulation, and enforcement, with
				some form of gambling being permitted in nearly every State and by many Indian
				tribes.
							(4)Internet gambling
				in the United States should be controlled by a strict Federal, State, and
				tribal licensing and regulatory framework to protect underage and otherwise
				vulnerable individuals, to ensure the games are fair, to address the concerns
				of law enforcement, and to enforce any limitations on the activity established
				by the States and Indian tribes.
							(5)An effective Federal, State, and tribal
				licensing system would ensure that licenses are issued only to Internet
				gambling operators which meet strict criteria to protect consumers, and
				which—
								(A)are in good
				financial and legal standing, and of good character, honesty, and
				integrity;
								(B)utilize
				appropriate technology to determine the age and location of users;
								(C)adopt and
				implement systems to protect minors and problem gamblers;
								(D)adopt and
				implement systems to enforce any applicable Federal, State, and Indian tribe
				limitations on Internet gambling; and
								(E)have in place
				risk-based methods to identify and combat money laundering and fraud relating
				to Internet gambling, and to protect the privacy and security of users.
								(6)There is a need to
				extend the regulatory provisions of this Act to all persons, locations,
				equipment, practices, and associations related to Internet gambling, with each
				State and Indian tribe having the ability to limit Internet gambling operators
				from offering Internet gambling to persons located within its territory by
				opting out of the provisions of this Act.
							5382.DefinitionsFor purposes of this subchapter, the
				following definitions shall apply:
							(1)ApplicantThe
				term applicant means any person who has applied for a license
				pursuant to this subchapter.
							(2)Bet or
				wagerThe term bet or wager has the same meaning as
				in section 5362(1).
							(3)Enforcement
				AgentThe term enforcement agent means any
				individual authorized by the Secretary to enforce the provisions of this
				subchapter and regulations prescribed under this subchapter.
							(4)Indian lands and
				Indian tribeThe terms Indian lands and Indian
				tribe have the same meanings as in section 4 of the Indian Gaming
				Regulatory Act.
							(5)InternetThe
				term Internet has the same meaning as in section 5362(5).
							(6)LicenseeThe
				term licensee means an entity authorized to operate an Internet
				gambling facility in accordance with this subchapter.
							(7)Operate an
				internet gambling facilityThe term operate an Internet
				gambling facility or operation of an Internet gambling
				facility means the direction, management, supervision, or control of an
				Internet site through which bets or wagers are initiated, received, or
				otherwise made, whether by telephone, Internet, satellite, or other wire or
				wireless communication.
							(8)SecretaryThe
				term Secretary means the Secretary of the Treasury, or any person
				designated by the Secretary.
							(9)StateThe
				term State means any State of the United States, the District of
				Columbia, or any commonwealth, territory, or other possession of the United
				States.
							(10)Sporting
				eventThe term sporting event means any athletic
				competition, whether professional, scholastic, or amateur.
							5383.Establishment
				and administration of licensing program
							(a)Treasury
				responsibilitiesThe Secretary shall have responsibility for the
				following activities:
								(1)Exercising full
				regulatory jurisdiction over—
									(A)the operation of
				Internet gambling facilities by licensees; and
									(B)the licensure and regulation of all
				applicants, except to the extent that powers have been delegated to qualified
				State and tribal regulatory bodies pursuant to this subchapter.
									(2)Prescribing such
				regulations as may be necessary to administer and enforce the requirements of
				this subchapter.
								(3)Employing
				enforcement agents with sufficient training and experience to administer the
				requirements of this subchapter and the regulations prescribed under this
				subchapter.
								(4)Enforcing the
				requirements of this subchapter through all appropriate means provided under
				this subchapter and other provisions of law.
								(b)Internet
				gambling licensing program
								(1)Licensing
				required for certain Internet gamblingNo person may operate an
				Internet gambling facility that knowingly accepts bets or wagers from persons
				located in the United States without a license issued by the Secretary in
				accordance with this subchapter.
								(2)Authority under
				valid licenseA licensee may accept bets or wagers from persons
				located in the United States, subject to the limitations set forth in this
				subchapter, so long as its license remains in good standing.
								(c)Application for
				license
								(1)In
				generalAny person seeking authority to operate an Internet
				gambling facility offering services to persons in the United States may apply
				for a license issued by the Secretary.
								(2)Information
				requiredAny application for a license under this subchapter
				shall contain such information as may be required by the Secretary, including
				the following:
									(A)The criminal and
				credit history of the applicant, any senior executive and director of the
				applicant, and any person deemed to be in control of the applicant.
									(B)The financial
				statements of the applicant.
									(C)Documentation
				showing the corporate structure of the applicant and all related businesses and
				affiliates.
									(D)Documentation containing detailed evidence
				of the applicant’s plan for complying with all applicable regulations should a
				license be issued, with particular emphasis on the applicant’s ability
				to—
										(i)protect underage
				and problem gamblers;
										(ii)ensure games are
				being operated fairly; and
										(iii)comply with and
				address the concerns of law enforcement.
										(E)Certification that
				the applicant agrees to submit to United States jurisdiction and all applicable
				United States laws relating to acceptance by the applicant of bets or wagers
				over the Internet from persons located in the United States and all associated
				activities.
									(F)Certification that
				the applicant has established a corporate entity or other separate business
				entity in the United States, a majority of whose officers are United States
				persons and, if there is a board of directors, that the board is
				majority-controlled by directors who are United States persons.
									(d)Standards for
				license issuance; suitability qualifications and disqualification
				standards
								(1)Suitability for
				licensing standards
									(A)In
				generalNo person shall be eligible to obtain a license unless
				the Secretary or an appropriate State officer or agency has determined, upon
				completion of a background check and investigation, that the applicant, and any
				person deemed to be in control of the applicant, is suitable for
				licensing.
									(B)Associates of
				applicantsIf the applicant is a corporation, partnership, or
				other business entity, a background check and investigation shall occur with
				respect to the president or other chief executive of the corporation,
				partnership, or other business entity and other partners or senior executives
				and directors of the corporation, partnership, or entity, as determined
				appropriate by the Secretary or any appropriate State or tribal officer or
				agency.
									(C)Background check
				and investigationThe
				Secretary shall establish standards and procedures for conducting background
				checks and investigations for purposes of this subsection.
									(2)Suitability for
				licensing standards describedFor purposes of this subchapter, an
				applicant and any other person associated with the applicant, as applicable, is
				suitable for licensing if the applicant demonstrates to the Secretary or
				appropriate State or tribal officer or agency by clear and convincing evidence
				that the applicant (or individual associated with the applicant, as
				applicable)—
									(A)is a person of
				good character, honesty, and integrity;
									(B)is a person whose
				prior activities, reputation, habits, and associations do not—
										(i)pose a threat to
				the public interest or to the effective regulation and control of the licensed
				activities; or
										(ii)create or enhance
				the dangers of unsuitable, unfair, or illegal practices, methods, and
				activities in the conduct of the licensed activities or the carrying on of the
				business and financial arrangements incidental to such activities;
										(C)is capable of and
				likely to conduct the activities for which the applicant is licensed in
				accordance with the provisions of this subchapter and any regulations
				prescribed under this subchapter;
									(D)has or guarantees
				acquisition of adequate business competence and experience in the operation of
				Internet gambling facilities; and
									(E)has or will obtain
				sufficient financing for the nature of the proposed operation and from a
				suitable source.
									(3)Unsuitable for
				licensingAn applicant or any other person may not be determined
				to be suitable for licensing within the meaning of this subchapter if the
				applicant or such person—
									(A)has failed to
				provide information and documentation material to a determination of
				suitability for licensing under paragraph (1);
									(B)has supplied
				information which is untrue or misleading as to a material fact pertaining to
				any such determination;
									(C)has been convicted
				of an offense punishable by imprisonment of more than 1 year;
									(D)is delinquent in
				filing any applicable Federal or State tax returns or in the payment of any
				taxes, penalties, additions to tax, or interest owed to a State or the United
				States;
									(E)has, on or after the date of the enactment
				of the Unlawful Internet Gambling Enforcement Act of 2006—
										(i)knowingly
				participated in, or should have known they were participating in, any illegal
				Internet gambling activity, including the taking of an illegal Internet wager,
				the payment of winnings on an illegal Internet wager, the promotion through
				advertising of any illegal Internet gambling Web site or service, or the
				collection of any payments to an entity operating an illegal Internet gambling
				Web site; or
										(ii)knowingly been owned, operated, managed, or
				employed by, or should have known they were owned, operated, managed, or
				employed by, any person who was knowingly participating in, or should have
				known they were participating in, any illegal Internet gambling activity,
				including the taking of an illegal Internet wager, the payment of winnings on
				an illegal Internet wager, the promotion through advertising of any illegal
				Internet gambling Web site or service, or the collection of any payments to an
				entity operating an illegal Internet gambling Web site;
										(F)has—
										(i)received any
				assistance, financial or otherwise, from any person who has, before the date of
				the enactment of the Internet Gambling Regulation, Consumer Protection, and
				Enforcement Act, knowingly accepted bets or wagers from a person located in the
				United States in violation of Federal or State law; or
										(ii)provided any assistance, financial or
				otherwise, to any person who has, before the date of the enactment of the
				Internet Gambling Regulation, Consumer Protection, and Enforcement Act,
				knowingly accepted bets or wagers from a person located in the United States in
				violation of Federal or State law;
										(G)with respect to another entity that has
				accepted a bet or wager from any individual in violation of United States law,
				has purchased or otherwise obtained—
										(i)such
				entity;
										(ii)a list of the customers of such entity;
				or
										(iii)any other part of the equipment or
				operations of such entity;
										(H)is listed on a State gambling excluded
				persons list; or
									(I)fails to certify
				in writing, under penalty of perjury, that the applicant or other such person,
				and all affiliated business entities (including all entities under common
				control), has through its entire history—
										(i)not committed an
				intentional felony violation of Federal or State gambling laws; and
										(ii)used diligence to
				prevent any United States person from placing a bet on an Internet site in
				violation of Federal or State gambling laws.
										(4)Appeal of
				determinationWith respect to
				any applicant or other person that the Secretary determines is not suitable for
				licensing within the meaning of this subchapter by reason of subparagraph (E)
				or (F) of paragraph (3), and where the Secretary has not determined that such
				applicant or person was acting in their capacity as a managerial employee of an
				Internet gambling Web site, the Secretary shall establish an appeals process by
				which such applicant or person may appeal the Secretary’s determination.
								(5)Ongoing
				requirementA licensee (and any other person who is required to
				be determined to be suitable for licensing in connection with such licensee)
				shall meet the standards necessary to be suitable for licensing throughout the
				term of the license.
								(6)Protection of
				the public trustThe Secretary may take such action as is
				necessary to protect the public trust, including the implementation of such
				safeguards as may be necessary to ensure the operation of an Internet gambling
				facility licensed under this subchapter is controlled only by persons who are
				suitable for licensing.
								(7)Enforcement
				actions
									(A)Determination of
				unsuitability for continued licensureIf the Secretary finds that
				an individual owner or holder of a security of a licensee, or of a holding or
				intermediary company of a licensee or any person with an economic interest in a
				licensee or a director, partner, or officer of a licensee is not suitable for
				licensing, the Secretary may determine that the licensee is not qualified to
				continue as a licensee.
									(B)Action to
				protect the public interest, including suspensionIf the Secretary may determine that the
				licensee is not qualified to continue as a licensee, the Secretary shall
				propose action necessary to protect the public interest, including, if deemed
				necessary, the suspension of the authority of the licensee to engage in
				licensed activities.
									(C)Imposition of
				conditions including removal of partiesNotwithstanding a determination under
				subparagraph (A), the Secretary may allow a licensee to continue engaging in
				licensed activities by imposing conditions on the licensee under penalty of
				revocation or suspension of the authority of the licensee to engage in licensed
				activities, including—
										(i)the identification
				of any person determined to be unsuitable for licensing; and
										(ii)the establishment
				of appropriate safeguards to ensure such person is excluded from any interest
				in the licensed activities.
										(e)Assessments for
				administrative expenses
								(1)User
				fees
									(A)In
				generalThe cost of administering this subchapter with respect to
				each licensee, including the cost of any review or examination of a licensee to
				ensure compliance with the terms of the license and this subchapter, shall be
				assessed by the Secretary against the licensee institution by written notice in
				an amount appropriate to meet the Secretary’s expenses in carrying out such
				administration, review, or examination.
									(B)DispositionAmounts
				assessed by the Secretary as user fees under subparagraph (A) shall—
										(i)be
				maintained by the Secretary solely for use in accordance with clause
				(ii);
										(ii)be available to
				the Secretary to cover all expenses incurred by the Secretary in carrying out
				this subchapter; and
										(iii)not be construed
				to be Government funds or appropriated monies, or subject to apportionment for
				the purposes of chapter 15 or any other authority.
										(C)HearingAny
				licensee against whom an assessment is assessed under this paragraph shall be
				afforded an agency hearing if such person submits a request for such hearing
				within 20 days after the issuance of the notice of assessment.
									(D)Collection
										(i)ReferralIf
				any licensee fails to pay an assessment under this paragraph after the
				assessment has become final, the Secretary shall recover the amount assessed by
				action in the appropriate United States district court.
										(ii)Appropriateness
				of assessment not reviewableIn any civil action under clause
				(i), the validity and appropriateness of the assessment shall not be subject to
				review.
										(2)Direct and
				exclusive obligation of licenseeThe user fee shall be the direct
				and exclusive obligation of the licensee and may not be deducted from amounts
				available as deposits to any person placing a bet.
								(f)Approval of
				licenseThe Secretary shall grant licenses under this subchapter
				if the applicant meets the criteria set by the Secretary set forth in this
				subchapter and in any regulations promulgated thereunder.
							(g)Safeguards
				required of licenseeNo
				person may operate an Internet gambling facility in accordance with this
				subchapter unless the person maintains or requires mechanisms so that the
				following requirements, and the standards established under section 5384, are
				met with respect to any Internet bet or wager:
								(1)Legal
				ageAppropriate safeguards to ensure that the individual placing
				a bet or wager is of legal age as defined by the law of the State or tribal
				area in which the individual is located at the time the bet or wager is
				placed.
								(2)Permissible
				locationAppropriate safeguards to ensure that the individual
				placing a bet or wager is physically located in a jurisdiction that permits
				Internet gambling at the time the bet or wager is placed.
								(3)Collection of
				customer taxesAppropriate mechanisms to ensure that all taxes
				relating to Internet gambling from persons engaged in Internet gambling are
				collected at the time of any payment of any proceeds of Internet
				gambling.
								(4)Collection of
				taxes of licenseeAppropriate mechanisms to ensure that all taxes
				relating to Internet gambling from any licensee are collected and disbursed as
				required by law, and that adequate records to enable later audit or
				verification are maintained.
								(5)Safeguards
				against financial crimeAppropriate safeguards to combat fraud,
				money laundering, and terrorist finance.
								(6)Safeguards
				against compulsive gamblingAppropriate safeguards to combat
				compulsive Internet gambling.
								(7)Privacy
				safeguardsAppropriate safeguards to protect the privacy and
				security of any person engaged in Internet gambling.
								(8)Payment of
				assessmentsAppropriate mechanisms to ensure that any assessment
				under subsection (e) is paid to the Secretary.
								(9)Other
				requirementsSuch other requirements as the Secretary may
				establish by regulation or order.
								(h)Term and renewal
				of license
								(1)TermAny
				license issued under this section shall be issued for a 5-year term beginning
				on the date of issuance.
								(2)RenewalLicenses
				may be renewed in accordance with the requirements prescribed by the Secretary
				pursuant to this subchapter.
								(i)Revocation of
				license
								(1)In
				generalAny license granted under this subchapter may be revoked
				by the Secretary if—
									(A)the licensee fails
				to comply with any provision of this subchapter;
									(B)the licensee is
				determined to be unsuitable for licensing, within the meaning of this
				subchapter; or
									(C)the licensee is determined to be targeting
				marketing or advertising materials at individuals who are not of legal age to
				place a bet or wager, as defined by the law of the State or tribal area in
				which the individuals are located.
									(2)Final
				actionAny revocation of a license under paragraph (1) shall be
				treated as a final action by the Secretary.
								(j)RegulationsThe regulations prescribed by the Secretary
				under this subchapter shall include regulations to fully implement—
								(1)safeguards
				required for licensees under subsection (g); and
								(2)the requirements
				for programs relating to the Problem Gambling, Responsible Gambling, and
				Self-Exclusion Program under section 5384.
								(k)Administrative
				provisions
								(1)General powers
				of Secretary
									(A)In
				generalThe Secretary shall have the authority to engage in the
				following:
										(i)Investigate the
				suitability of each licensee to ensure compliance with this subchapter and
				regulations prescribed under this subchapter.
										(ii)Require licensees
				to maintain appropriate procedures to ensure compliance with this subchapter
				and regulations prescribed under this subchapter.
										(iii)Require
				licensees to maintain substantial facilities involved with the processing of
				bets or wagers from the United States within the United States.
										(iv)Require that a
				majority of all of the employees of the applicant or licensee, and of its
				affiliated business entities, be residents or citizens of the United States.
				All entities under common control shall be considered affiliated business
				entities for the purposes of this subparagraph.
										(v)Require licensees
				to maintain in the United States all facilities that are essential to the
				regulation of bets or wagers placed from the United States at a location that
				is accessible to the appropriate regulatory personnel at all times.
										(vi)Examine any
				licensee and any books, papers, records, or other data of licensees relevant to
				any recordkeeping or reporting requirements imposed by the Secretary under this
				subchapter.
										(vii)Require licensees to maintain all
				facilities within the United States for processing of bets or wagers made or
				placed from the United States.
										(viii)When determined
				by the Secretary to be necessary, summon a licensee or an applicant for a
				license, an officer or employee of a licensee or any such applicant (including
				a former officer or employee), or any person having possession, custody, or
				care of the reports and records required by the Secretary under this
				subchapter, to appear before the Secretary or a designee of the Secretary at a
				time and place named in the summons and to produce such books, papers, records,
				or other data, and to give testimony, under oath, as may be relevant or
				material to any investigation in connection with the enforcement of this
				subchapter or any application for a license under this subchapter.
										(ix)Investigate any
				violation of this subchapter and any regulation under this subchapter and any
				other violation of law relating to the operation of an Internet gambling
				facility.
										(x)Conduct continuing
				reviews of applicants and licensees and the operation of Internet gambling
				facilities by use of technological means, onsite observation of facilities,
				including servers, or other reasonable means to assure compliance with this
				subchapter and any regulations promulgated hereunder.
										(xi)Prohibit
				inappropriate advertising practices by licensees, including unsolicited emails
				targeting members of vulnerable populations, including problem gamblers and
				minors, or Internet advertising linked to search terms associated with
				children, problem gamblers, or other topics deemed inappropriate.
										(B)Effect of WTO
				rulingClauses (iii) and (iv) of subparagraph (A) shall cease to
				have effect if a tribunal of the World Trade Organization of final arbitration
				rules that the implementation of such clauses would violate the trade
				commitments of the United States under the World Trade Organization.
									(2)Consultation
				with Indian tribesIn
				implementing this subchapter, the Secretary shall conduct meaningful
				consultation with Indian tribes regarding all aspects of this subchapter which
				affect Indian tribes, both as potential licensing entities or operating
				entities.
								(3)Administrative
				aspects of summons
									(A)Production at
				designated siteA summons issued pursuant to this subsection may
				require that books, papers, records, or other data stored or maintained at any
				place be produced at any business location of a licensee or applicant for a
				license or any designated location in any State or in any territory or other
				place subject to the jurisdiction of the United States not more than 500 miles
				distant from any place where the licensee or applicant for a license operates
				or conducts business in the United States.
									(B)No liability for
				expensesThe United States shall not be liable for any expense
				incurred in connection with the production of books, papers, records, or other
				data under this subsection.
									(C)Service of
				summonsService of a summons issued under this subsection may be
				by registered mail or in such other manner calculated to give actual notice as
				the Secretary may prescribe by regulation.
									(4)Contumacy or
				refusal
									(A)Referral to
				attorney generalIn case of contumacy by a person issued a
				summons under this subsection or a refusal by such person to obey such summons
				or to allow the Secretary to conduct an examination, the Secretary shall refer
				the matter to the Secretary of the Treasury for referral to the Attorney
				General.
									(B)Jurisdiction of
				courtThe Attorney General may invoke the aid of any court of the
				United States to compel compliance with the summons within the jurisdiction of
				which—
										(i)the investigation
				which gave rise to the summons or the examination is being or has been carried
				on;
										(ii)the person
				summoned is an inhabitant; or
										(iii)the person
				summoned carries on business or may be found.
										(C)Court
				orderThe court may issue an order requiring the person summoned
				to appear before the Secretary or a delegate of the Secretary to produce books,
				papers, records, and other data, to give testimony as may be necessary to
				explain how such material was compiled and maintained, to allow the Secretary
				to examine the business of a licensee, and to pay the costs of the
				proceeding.
									(D)Failure to
				comply with orderAny failure to obey the order of the court may
				be punished by the court as a contempt thereof.
									(E)Service of
				processAll process in any case under this subsection may be
				served in any judicial district in which such person may be found.
									(5)Compilation of
				datasets on player behavior
									(A)In
				generalThe Secretary shall compile and make available to the
				public, on the Web site of the Secretary, datasets on player behavior.
									(B)Regulations
				requiring submission of informationThe Secretary shall prescribe
				regulations to require licensees under this subchapter to provide information
				on player behavior that the Secretary determines is appropriate for the
				datasets under subparagraph (A).
									(C)Information
				required to be includedDatasets prepared under this paragraph
				shall include information on any individual player, if requested by the
				Secretary, including but not limited to information concerning gambling
				frequency, gaming duration, the amount wagered, the number of bets placed, and
				net losses, provided that such request complies with the provisions of
				subparagraph (D).
									(D)Protection of
				privacyAll information provided pursuant to this paragraph shall
				be aggregated and anonymized, and shall not contain information that either
				alone or in combination with other data elements would permit identification of
				any individual player.
									(l)Civil money
				penalties
								(1)In
				generalThe Secretary may
				assess upon any licensee or other person subject to the requirements of this
				subchapter for any willful violation of this subchapter or any regulation
				prescribed or order issued under this subchapter, a civil penalty of not more
				than the greater of—
									(A)the amount (not to
				exceed $100,000) involved in the violation, if any; or
									(B)$25,000.
									(2)Assessment
									(A)Written
				noticeAny penalty imposed under paragraph (1) may be assessed
				and collected by the Secretary by written notice.
									(B)Finality of
				assessmentIf, with respect to any assessment under paragraph
				(1), a hearing is not requested pursuant to subparagraph (E) within the period
				of time allowed under such subparagraph, the assessment shall constitute a
				final and unappealable order.
									(C)Authority to
				modify or remit penaltyThe Secretary may compromise, modify, or
				remit any penalty which the Secretary may assess or has already assessed under
				paragraph (1).
									(D)Mitigating
				factorsIn determining the amount of any penalty imposed under
				paragraph (1), the Secretary shall take into account the appropriateness of the
				penalty with respect to—
										(i)the size of the financial resources and the
				good faith of the person against whom the penalty is assessed;
										(ii)the gravity of
				the violation;
										(iii)the history of
				previous violations; and
										(iv)such other
				matters as justice may require.
										(E)HearingThe
				person against whom any penalty is assessed under paragraph (1) shall be
				afforded an agency hearing if such person submits a request for such hearing
				within 20 days after the issuance of the notice of assessment.
									(F)Collection
										(i)ReferralIf
				any person fails to pay an assessment after any penalty assessed under this
				paragraph has become final, the Secretary shall recover the amount assessed by
				action in the appropriate United States district court.
										(ii)Appropriateness
				of penalty not reviewableIn any civil action under clause (i),
				the validity and appropriateness of the penalty shall not be subject to
				review.
										(G)DisbursementAll
				penalties collected under authority of this subsection shall be deposited into
				the Treasury.
									(3)Condition for
				licensurePayment by a licensee of any civil penalty assessed
				under this subsection that has become final shall be a requirement for the
				retention of its license.
								(m)Treatment of
				recordsIn light of business competition, confidentiality, and
				privacy concerns, the Secretary shall protect from disclosure information
				submitted in support of a license application under this subchapter and
				information collected in the course of regulating licensees to the full extent
				permitted by sections 552 and 552a of title 5.
							(n)Suitability for
				licensing requirements for certain service providers
								(1)In
				generalAny person that
				knowingly—
									(A)manages,
				administers, or controls bets or wagers that are initiated, received, or
				otherwise made within the United States,
									(B)otherwise manages
				or administers the games with which such bets or wagers are associated,
				or
									(C)develops, maintains or operates, or
				distributes or makes available for downloading software, other system programs
				or hardware that create, operate, or otherwise affect the outcome of a
				game,
									shall meet
				all of the suitability for licensing criteria established under this section in
				the same manner and to the same extent as if that person were itself a
				licensee.(2)Suitability for
				licensing requirements for certain service providersAny failure
				on the part of person described in any subparagraph of paragraph (1) to remain
				suitable for licensing shall be grounds for revocation of the authority of the
				licensee for whom such service is provided to operate an Internet gambling
				facility, in the same manner and in accordance with subsection (i).
								(o)Reliance on
				State and tribal regulatory body certifications of suitability for
				applicants
								(1)Qualification of
				state and tribal regulatory bodies
									(A)Application for
				determinationAny State or tribal regulatory body with expertise
				in regulating gambling may—
										(i)notify the
				Secretary of its willingness to review prospective applicants to certify
				whether any such applicant meets the qualifications established under this
				subchapter; and
										(ii)provide the
				Secretary with such documentation as the Secretary determines necessary for the
				Secretary to determine whether such State or tribal regulatory body is
				qualified to conduct such review and may be relied upon by the Secretary to
				make any such certification.
										(B)Determination
				and noticeWithin 60 days after receiving any notice under
				subparagraph (A)(i), the Secretary shall—
										(i)make the determination as to whether a
				State or tribal regulatory body is qualified to conduct a review of prospective
				applicants and may be relied upon to certify whether any such applicant meets
				the qualifications established under this subchapter; and
										(ii)notify the State
				or tribal regulatory body of such determination.
										(2)Actions by
				qualified authoritiesDuring the period that any determination of
				qualification under paragraph (1)(B) is in effect with respect to any such
				State or tribal regulatory body, the State or tribal regulatory body—
									(A)may undertake
				reviews of any applicant to determine whether the applicant or any person
				associated with the applicant meets the criteria for suitability for licensing
				established under this subchapter;
									(B)may impose on each
				such applicant an administrative fee or assessment for conducting such review
				in an amount the regulatory body determines to be necessary to meet its
				expenses in the conduct of such review; and
									(C)shall process and
				assess each applicant fairly and equally based on objective criteria,
				regardless of any prior licensing of an applicant by the State or tribal
				regulatory body.
									(3)Reliance on
				state or tribal certificationAny applicant may provide a
				certification of suitability for licensing made by any State or tribal
				regulatory body under paragraph (2), together with all documentation the
				applicant has submitted to any such State or tribal regulatory body, to the
				Secretary, and any such certification and documentation shall be relied on by
				the Secretary as evidence that an applicant has met the suitability for
				licensing requirements under this section.
								(4)Authority of
				secretary to reviewNotwithstanding any certification of
				suitability for licensing made by any State or tribal regulatory body, the
				Secretary retains the authority to review, withhold, or revoke any license if
				the Secretary has reason to believe that any applicant or licensee does not
				meet the suitability requirements for licensing established under this section,
				or any other requirement of a licensee.
								(5)Reliance on
				qualified regulatory body for other purposes, including examination and
				enforcementThe Secretary shall rely on any State and tribal
				regulatory body found qualified under this subsection for such other regulatory
				and enforcement activities as the Secretary finds to be useful and appropriate
				to carry out the purposes of this subchapter, including authority under
				paragraph (6).
								(6)Additional
				authority of qualified state or tribal authoritiesThe
				qualified state or tribal authorities may—
									(A)examine licensees
				who are licensed under a State or tribal program referred to in paragraph
				(1);
									(B)employ enforcement agents with sufficient
				training and experience to administer the requirements of this subchapter;
				and
									(C)enforce any requirement of this subchapter
				that is within the jurisdiction of the qualified state or tribal authority
				through all appropriate means provided under this subchapter and other
				provisions of law.
									(7)Revocation of
				qualificationThe Secretary may revoke, at any time and for any
				reason, the qualification of any State or tribal regulatory body to certify or
				to conduct any other regulatory or enforcement activity to carry out the
				purposes of this subchapter.
								(p)Prevention of
				minors from placing bets or wagersThe Secretary shall—
								(1)frequently monitor, evaluate, and measure
				compliance effectiveness of each licensee's software, mechanisms, and other
				systems for preventing minors from placing bets or wagers through the Internet
				site of the licensee; and
								(2)impose a sanction of either a fine, a
				revocation of license, or both, on a licensee whose minor protection software,
				mechanisms, and other systems are found to be insufficiently effective.
								(q)Requirements
				with respect to child support delinquents
								(1)In
				generalWhen it is made known to the Secretary by a Federal or
				State court or a competent State agency involved with the administration or
				enforcement of a court-ordered child support payment that a particular
				individual is delinquent with respect to court-ordered child support payments,
				the Secretary shall include that individual on the list established under
				section 5384(c)(1)(A).
								(2)Removal from
				listIndividuals placed on
				the list pursuant to paragraph (1) shall be removed from such list if the court
				or agency that made such individual’s delinquency known to the Secretary
				notifies the Secretary that such individual is no longer delinquent.
								5384.Problem
				Gambling, Responsible Gambling, Consumer Safeguards, and Self-Exclusion
				Program
							(a)Regulations
				requiredThe Secretary and any State or tribal regulatory body
				that has been qualified under subsection 5383(o) shall prescribe regulations
				for the development of a Problem Gambling, Responsible Gambling, Consumer
				Safeguards, and Self-Exclusion Program on the basis of standards that each
				licensee shall implement as a condition of licensure.
							(b)Minimum
				requirements
								(1)In
				generalAny application for a
				license shall include a submission to the Secretary or qualified State or
				tribal regulatory body setting forth a comprehensive program that is
				intended—
									(A)to verify the identity and age of each
				customer through the use of commercially available data sources or any approved
				government database that is available for access in real-time through an
				automated process;
									(B)to ensure that no
				customers under the legal age 21 may initiate or otherwise make any bets or
				wagers for real money;
									(C)to verify the
				State or tribal land in which the customer is located at the time the customer
				attempts to initiate a bet or wager;
									(D)to ensure that no
				customer who is located in a State or tribal land that opts out pursuant to
				section 5387 can initiate or otherwise make a bet or wager prohibited by such
				opt-out;
									(E)to ensure that
				responsible gambling materials including materials on problem gambling,
				services and resources to address problem gambling, descriptions of games
				offered by the licensee, and when appropriate, odds of winning or payout rates
				of games, and any other materials that the Secretary or qualified State or
				tribal regulatory body may deem appropriate are made available to
				customers;
									(F)to make available player-selectable
				responsible gambling options that may include, as appropriate to specific
				gambling games, a stake limit, loss limit, time-based loss limits, deposit
				limit, session time limit, time-based exclusion from all gambling and other
				similar options that the Secretary or qualified State or tribal regulatory body
				may deem appropriate and require to be made available;
									(G)to require each customer, before making or
				placing any bet or wager, to establish personal limits as a condition of play
				that apply across all betting sites, which may be in hourly, daily, weekly or
				monthly increments, at the discretion of the customer;
									(H)to protect the
				privacy and security of any customer in connection with any lawful Internet
				gambling activity;
									(I)to protect against
				fraud and to provide for dispute resolution relating to internet gambling
				activity through programs to insure the integrity and fairness of the games;
				and
									(J)to protect against money laundering
				relating to Internet gambling activities.
									(2)Requirements for
				programs ensuring integrity and fairnessThe programs referred to in paragraph
				(1)(I) to insure the integrity and fairness of the games shall include
				requirements for—
									(A)real-time,
				multiparty cryptographic protocols for random number generation where one of
				the parties is the player;
									(B)secure audit
				trails;
									(C)detailed player
				betting logs that record and store each wager placed by the player;
									(D)real time
				confirmation of high value bets or wagers, where appropriate; or
									(E)equally effective
				options that the Secretary or qualified State or tribal regulatory officer or
				agency may determine to be appropriate.
									(c)Periodic
				review
								(1)In
				generalThe Secretary shall, on a regular basis, review the
				minimum requirements under this section and may, based on the best available
				technology, update the standards that each licensee shall implement as a
				condition of licensure.
								(2)ConsultationIn conducting the review required under
				paragraph (1), the Secretary shall consult with—
									(A)State and tribal
				gaming regulatory officials;
									(B)law enforcement
				officials;
									(C)experts in
				underage and problem gaming;
									(D)experts on
				individual privacy;
									(E)consumers;
									(F)on-line retailers
				of other age restricted materials such as tobacco and alcohol products;
									(G)licensees and
				other representatives of the gaming industry;
									(H)software
				developers with expertise in gaming, privacy, the payments systems available,
				and other relevant areas; and
									(I)such other
				relevant individuals as the Secretary may determine to be appropriate.
									(d)List of persons
				self-Excluded from gambling activities
								(1)Establishment
									(A)In
				generalThe Secretary shall provide by regulation for the
				establishment of a list of persons self-excluded from gambling activities at
				all licensee sites.
									(B)Placement
				requestAny person may request placement on the list of
				self-excluded persons by—
										(i)acknowledging in a
				manner to be established by the Secretary that the person wishes to be denied
				gambling privileges; and
										(ii)agreeing that,
				during any period of voluntary exclusion, the person may not collect any
				winnings or recover any losses resulting from any gambling activity at any
				licensee sites.
										(2)Placement and
				removal proceduresThe regulations prescribed by the Secretary
				under paragraph (1)(A) shall establish procedures for placements on, and
				removals from, the list of self-excluded persons.
								(3)Limitation on
				liability
									(A)In
				generalThe United States, the Secretary, an enforcement agent,
				or a licensee, or any employee or agent of the United States, the Secretary, an
				enforcement agent, or a licensee, shall not be liable to any self-excluded
				person or to any other party in any judicial or administrative proceeding for
				any harm, monetary or otherwise, which may arise as a result of—
										(i)any failure to
				withhold gambling privileges from, or to restore gambling privileges to, a
				self-excluded person; or
										(ii)otherwise
				permitting a self-excluded person to engage in gambling activity while on the
				list of self-excluded persons.
										(B)Rule of
				constructionNo provision of subparagraph (A) shall be construed
				as preventing the Director from assessing any regulatory sanction against a
				licensee for failing to comply with the minimum standards prescribed pursuant
				to this subsection.
									(4)Disclosure
				provisions
									(A)In
				generalNotwithstanding any other provision of Federal or State
				law, the list of self-excluded persons shall not be open to public
				inspection.
									(B)Affiliate
				disclosureAny licensees may disclose the identities of persons
				on the self-excluded list to any affiliated company or, where required to
				comply with this subsection, any service provider, to the extent that the
				licensee ensures that any affiliated company or service provider maintains such
				information under confidentiality provisions comparable to those in this
				subsection.
									(5)Limitation on
				liability for disclosureA licensee or an employee, agent, or
				affiliate of a licensee shall not be liable to any self-excluded person or to
				any other party in any judicial proceeding for any harm, monetary or otherwise,
				which may arise as a result of disclosure or publication in any manner.
								(e)Gambling by
				prohibited persons
								(1)Prohibition
				benefitting from prohibited gambling activityA person who is
				prohibited from gambling with a licensee by law, or by order of the Secretary
				or any court of competent jurisdiction, including any person on the
				self-exclusion list as established in accordance with subsection (d), shall not
				collect, in any manner or proceeding, any winnings or recover any losses
				arising as a result of any prohibited gambling activity.
								(2)ForfeitureIn
				addition to any other penalty provided by law, any money or thing of value that
				has been obtained by, or is owed to, any prohibited person by a licensee as a
				result of bets or wagers made by a prohibited person shall be subject to
				forfeiture by order of the Secretary, following notice to the prohibited person
				and opportunity to be heard.
								(3)Deposit of
				forfeited fundsAny funds forfeited pursuant to this subsection
				shall be deposited into the general fund of the Treasury.
								(4)Persons
				self-excludedLicensees may
				not accept bets or wagers from persons on the list established pursuant to
				subsection (d)(1)(A).
								(f)Problem or
				compulsive gamblers not on the list of self-Excluded persons
								(1)Public awareness
				program
									(A)In
				generalThe Secretary and any State or tribal regulatory body
				that has been qualified under subsection 5383(o) shall provide by regulation
				for the establishment of a program to alert the public to the existence,
				consequences, and availability of the self-exclusion list, and shall prepare
				and promulgate written materials to be used in such a program.
									(B)Licensee-provided
				publicityRegulations prescribed under subparagraph (A) may
				require a licensee to make available literature or screen displays relating to
				the existence of the program.
									(2)Rule of
				constructionNo provision of this subsection shall be construed
				as creating a legal duty in the Secretary, a qualified State or tribal
				regulatory body, a licensee, or any representative of a licensee to identify or
				to exclude problem or compulsive gamblers not on the list of self-excluded
				persons.
								(3)ImmunityThe
				United States, the Secretary, a qualified State or tribal regulatory body, a
				licensee, and any employee or agent of a licensee, shall not be liable to any
				person in any proceeding for losses or other damages of any kind arising out of
				that person’s gambling activities based on a claim that the person was a
				compulsive, problem, or pathological gambler.
								5385.Financial
				transaction providers
							(a)In
				generalNo financial
				transaction provider shall be held liable for engaging in financial activities
				and transactions for or on behalf of a licensee or involving a licensee,
				including payments processing activities, unless such provider has knowledge
				that the specific financial activities or transactions are conducted in
				violation of this subchapter and with applicable Federal and State laws.
							(b)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(1)Financial
				transaction providerThe term financial transaction
				provider means a creditor, credit card issuer, financial institution,
				operator of a terminal at which an electronic fund transfer may be initiated,
				money transmitting business, or international, national, regional, or local
				payment network utilized to effect a credit transaction, electronic fund
				transfer, stored value product transaction, or money transmitting service, or a
				participant in such network, or other participant in a payment system.
								(2)Other
				terms
									(A)Credit,
				creditor, credit card, and card issuerThe terms
				credit, creditor, credit card, and
				card issuer have the meanings given the terms in section 103 of
				the Truth in Lending Act.
									(B)Electronic fund
				transferThe term electronic fund transfer—
										(i)has the meaning
				given the term in section 903 of the Electronic Fund Transfer Act, except that
				the term includes transfers that would otherwise be excluded under section
				903(6)(E) of such Act; and
										(ii)includes any fund
				transfer covered by Article 4A of the Uniform Commercial Code, as in effect in
				any State.
										(C)Financial
				institutionThe term financial institution has the
				meaning given the term in section 903 of the Electronic Fund Transfer Act,
				except that such term does not include a casino, sports book, or other business
				at or through which bets or wagers may be placed or received.
									(D)Insured
				depository institutionThe term insured depository
				institution—
										(i)has the meaning
				given the term in section 3(c) of the Federal Deposit Insurance Act; and
										(ii)includes an
				insured credit union (as defined in section 101 of the Federal Credit Union
				Act).
										(E)Money
				transmitting business and money transmitting serviceThe terms
				money transmitting business and money transmitting
				service have the meanings given the terms in section 5330(d) (determined
				without regard to any regulations prescribed by the Secretary under such
				section).
									5386.List of
				unlawful Internet gambling enterprises
							(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Unlawful
				Internet gambling enterpriseThe term unlawful Internet
				gambling enterprise means any person who, more than 10 days after the
				date of the enactment of this section—
									(A)violates a
				provision of section 5363;
									(B)knowingly receives
				or transmits funds intended primarily for a person described in subparagraph
				(A); or
									(C)knowingly assists
				in the conduct of a person described in subparagraph (A) or (B).
									(2)DirectorThe
				term Director means the Director of the Financial Crimes
				Enforcement Network.
								(b)List of unlawful
				Internet gambling enterprises
								(1)In
				generalNot later than 120 days after the date of the enactment
				of this section, the Director shall submit to the Secretary a list of unlawful
				Internet gambling enterprises and shall regularly update such list in
				accordance with the procedures described in paragraph (3).
								(2)Contents of
				listThe list prepared under paragraph (1) shall include the
				following information for each such unlawful Internet gambling
				enterprise:
									(A)All known Internet
				Web site addresses of the enterprise.
									(B)The names of all
				known owners and operators of the enterprise.
									(C)To the extent
				known, information identifying the financial agents and account numbers of the
				enterprise and the persons listed under subparagraph (B).
									(3)Distribution of
				list by SecretaryThe Secretary shall make available—
									(A)a copy of the
				information provided under subparagraphs (A) and (B) of paragraph (2) on the
				Internet Web site of the Secretary of the Treasury;
									(B)to all persons who
				are required to comply with the regulations prescribed under the authority
				provided in section 5364 a copy of all the information provided under paragraph
				(1) in an electronic format compatible with the Specially Designated Nationals
				list maintained by the Office of Foreign Assets Control; and
									(C)any information
				required under this paragraph not later than 10 days after receiving any new or
				updated list from the Director.
									(4)ProceduresThe
				procedures described in this paragraph are the following:
									(A)InvestigationThe
				Director shall investigate entities that appear to be unlawful Internet
				gambling enterprises. An initial investigation shall be completed before the
				end of the 60-day period beginning on the date of enactment of this section.
				After the initial investigation, the Director shall regularly investigate
				entities that appear to be unlawful Internet gambling enterprises. If the
				Director discovers evidence sufficient to prove a prima facie case that any
				person is an unlawful Internet gambling enterprise, the Director shall provide
				the notice required under subparagraph (C).
									(B)RequestsAny Federal, State, tribal, or local law
				enforcement official, any affected sports organization, any person directly
				harmed by unlawful Internet gambling, any financial transaction provider, and
				any interactive computer service (as such terms are defined in section 5362)
				shall have the right, but not the obligation, to make a written request to the
				Director for the addition of any person to the list of unlawful Internet
				gambling enterprises. If the Director determines that the evidence submitted is
				sufficient to prove a prima facie case that such person is an unlawful Internet
				gambling enterprise, the Director shall provide the notice required under
				subparagraph (C) to each person identified as an alleged unlawful Internet
				gambling enterprise. The Director also shall provide written notice of its
				decision under this subparagraph, including a decision not to add a person to
				the list required under paragraph (1), to the requesting party no later than 30
				days after the request is received.
									(C)NoticeNot
				fewer than 30 days before adding an unlawful Internet gambling enterprise, or
				an owner or operator thereof, to the list required under paragraph (1), the
				Director shall provide written notice to such enterprise, owner, or operator.
				Any enterprise, owner, or operator receiving such notice may contest the
				Director’s determination by written appeal to the Director not more than 30
				days after receiving notice.
									(D)Opportunity for
				hearingIf a person properly submits a written appeal under
				subparagraph (C), the Director shall not include such person in the list
				required under paragraph (1) unless and until the Director provides such person
				with an opportunity for a hearing not more than 30 days after receiving written
				notice of appeal. Not more than 10 days after an opportunity for hearing is
				afforded, whether or not the person requesting the hearing appears at such
				hearing, the Director shall proceed to add such person to the list of unlawful
				Internet gambling enterprises unless the Director determines, based on a
				preponderance of the evidence, that such person is not an unlawful Internet
				gambling enterprise.
									(E)Injunctive
				reliefAny person that the Director determines shall be included
				in the list required under paragraph (1) after such person appears at a hearing
				described in subparagraph (D) and any person included in such list who did not
				receive the notice required under subparagraph (C), may petition for injunctive
				relief in the United States District Court for the District of Columbia, which
				shall have exclusive jurisdiction to hear challenges pursuant to this section.
				The petitioner shall have the burden of establishing by a preponderance of the
				evidence that such person is not an unlawful Internet gambling enterprise. Only
				persons designated by the Director for inclusion on the list of unlawful
				Internet gambling enterprises, and other owners or operators of an enterprise
				to be so listed, shall have standing to contest the Director’s determination.
				The court may enjoin the Director and the Secretary not to add or remove the
				petitioner from the list of unlawful Internet gambling enterprises, and no
				other judicial recourse shall be permitted.
									(c)Effect of
				listA financial transaction provider shall be deemed to have
				actual knowledge that a person is an unlawful Internet gambling enterprise to
				the extent that such person is identified on the list available to the public,
				or on a non-public list made available to such financial transaction provider,
				by the Secretary as described in subsection (b)(2), provided that the list
				shall not be deemed to be the sole source of actual knowledge.
							5387.Limitation of
				licenses in States and Indian lands
							(a)State opt-Out
				exercise
								(1)Limitations
				imposed by States
									(A)In
				generalNo licensee may
				engage, under any license issued under this subchapter, in the operation of an
				Internet gambling facility that knowingly accepts bets or wagers initiated by
				persons who reside in any State which provides notice that it will limit such
				bets or wagers, if the Governor or other chief executive officer of such State
				informs the Director of such limitation, in a manner which clearly identifies
				the nature and extent of such limitation, before the end of the period
				beginning on the date of the enactment of the Internet Gambling Regulation,
				Consumer Protection, and Enforcement Act and ending on the date on which such
				State’s legislature has conducted one full general legislative session, where
				such session began after the date of the enactment of such Act, or in
				accordance with paragraph (2), until such time as any notice of any amendment
				or repeal of such specific limitation becomes effective under paragraph
				(2).
									(B)Coordination
				between state and tribal opt-out exercisesAny State limitation
				under subparagraph (A) shall not apply to the acceptance by a licensee of bets
				or wagers from persons located within the tribal lands of an Indian tribe
				that—
										(i)has itself opted
				out pursuant to subsection (b) (in which case the tribal opt-out exercise under
				such subsection shall apply); or
										(ii)would be entitled
				pursuant to other applicable law to permit such bets or wagers to be initiated
				and received within its territory without use of the Internet.
										(C)Coordination
				with Indian gaming regulatory actNo decision by a State under this
				subsection shall be considered in making any determination with regard to the
				ability of an Indian tribe to offer any class of gambling activity pursuant to
				section 11 of the Indian Gaming Regulatory Act.
									(D)Tribal status or
				category not impactedTribal
				operations of Internet gambling facilities under this subchapter shall not
				impact an Indian tribe’s status or category or class under its land-based
				activities.
									(E)New negotiations
				not requiredOperating under
				a license issued pursuant to this subchapter shall not require, or impose any
				requirement on, an Indian tribe to negotiate a new agreement, or renegotiate
				any existing agreement, limitation or other provision of a tribal-State
				compact, agreement, or other understanding with respect to gaming or
				revenue-sharing, with regard to any Internet bet or wager occurring pursuant to
				a license issued by the Secretary under this subchapter.
									(2)Changes to State
				limitationsThe establishment, repeal, or amendment by any State
				of any limitation referred to in paragraph (1) after the end of the period
				referred to in paragraph (1) shall apply, for purposes of this subchapter,
				beginning on the first January 1 that occurs after the end of the 60-day period
				beginning on the later of—
									(A)the date a notice
				of such establishment, repeal, or amendment is provided by the Governor or
				other chief executive officer of such State in writing to the Secretary;
				or
									(B)the effective date
				of such establishment, repeal, or amendment.
									(b)Indian tribe
				opt-Out exercise
								(1)Limitations
				imposed by Indian tribesNo
				Internet gambling licensee knowingly may accept a bet or wager from a person
				located in the tribal lands of any Indian tribe which limits such gambling
				activities or other contests if the principal chief or other chief executive
				officer of such Indian tribe informs the Secretary of such limitation, in a
				manner which clearly identifies the nature and extent of such limitation,
				before the end of the 90-day period beginning on the date of the enactment of
				the Internet Gambling Regulation, Consumer Protection, and Enforcement Act, or
				in accordance with paragraph (2), until such time as any notice of any
				amendment or repeal of such specific limitation becomes effective under
				paragraph (2).
								(2)Changes to
				Indian tribe limitationsThe establishment, repeal, or amendment
				by any Indian tribe of any limitation referred to in paragraph (1) after the
				end of the 90-day period beginning on the date of the enactment of this
				subchapter shall apply, for purposes of this subchapter, beginning on the first
				January 1 that occurs after the end of the 60-day period beginning on the later
				of—
									(A)the date a notice
				of such establishment, repeal, or amendment is provided by the principal chief
				or other chief executive officer of such Indian tribe in writing to the
				Secretary; or
									(B)the effective date
				of such establishment, repeal, or amendment.
									(c)Notification and
				Enforcement of State and Indian Tribe Limitations
								(1)In
				generalThe Secretary shall
				notify all licensees and applicants of all States and Indian tribes that have
				provided notice pursuant to paragraph (1) or (2) of subsection (a) or (b), as
				the case may be, promptly upon receipt of such notice and in no event fewer
				than 30 days before the effective date of such notice.
								(2)ComplianceThe
				Secretary shall take effective measures to ensure that any licensee under this
				subchapter, as a condition of the license, complies with any limitation or
				prohibition imposed by any State or Indian tribe to which the licensee is
				subject under subsection (a) or (b), as the case may be.
								(3)ViolationsIt
				shall be a violation of this subchapter for any licensee knowingly to accept
				bets or wagers initiated or otherwise made by persons located within any State
				or in the tribal lands of any Indian tribe for which a notice is in effect
				under subsection (a) or (b), as the case may be.
								(4)State Attorney
				General EnforcementIn any case in which the attorney general of
				a State, or any State or local law enforcement agency authorized by the State
				attorney general or by State statute to prosecute violations of consumer
				protection law, has reason to believe that an interest of the residents of that
				State has been or is threatened or adversely affected by a violation by a
				licensee pursuant to paragraph (2), the State, or the State or local law
				enforcement agency on behalf of the residents of the agency’s jurisdiction, may
				bring a civil action on behalf of the residents of that State or jurisdiction
				in a district court of the United States located therein, to—
									(A)enjoin that
				practice; or
									(B)enforce compliance
				with this subchapter.
									5388.Sports betting
				prohibited on InternetNo
				licensee under this subchapter shall accept Internet bets or wagers on sporting
				events, with the exception of pari-mutuel racing as permitted by law.
						5389.Prohibition on
				the use of credit cards for Internet gambling
							(a)In
				generalNo licensee, no
				person operating on behalf of a licensee, and no person accepting payment for
				or settlement of a bet or wager who intends to transmit such payment to a
				person licensee, may accept a bet or wager or payment for or settlement of a
				bet or wager that is transmitted or otherwise facilitated with a credit card
				(as defined in section 5362(11)).
							(b)Exception
								(1)Clarification of
				scopeFor any person licensed
				to take bets or wagers in accordance with the Interstate Horseracing Act of
				1978, the prohibition in subsection (a) shall only apply to those activities
				conducted pursuant to a license under this subchapter.
								(2)Intrastate
				activitiesFor any person
				involved in legal, land-based or State- or tribal-regulated intrastate
				gambling, the prohibition in subsection (a) shall only apply to those
				activities conducted pursuant to a license under this subchapter.
								5390.State and
				tribal lotteries
							(a)In
				generalNotwithstanding any
				other provision of this subchapter, this subchapter shall not apply to Internet
				gambling conducted by any State or tribal lottery authority when conducted in
				accordance with subparagraph (B) or (C) of section 5362(10), as clarified by
				section 5362(10)(E).
							(b)Rule of
				constructionFor purposes of the clarification made by
				subparagraph (E) of section 5362(10) to the meaning and intent of subparagraphs
				(B) and (C) of such section, Internet gambling described in subsection (a) is
				hereby expressly permitted, and operators of any State or tribal lottery
				authority conducting Internet gambling facilities operating in accordance with
				such subparagraph (B) or (C), as clarified by such subparagraph (E), and
				vendors, suppliers and service providers to such State or tribal lottery
				authority, shall not be required to be licensed under this subchapter.
							(c)Applicability of
				other provisions to lottery activityTo clarify existing law, section 1084 of
				title 18 shall not apply to any of the following that occurs in connection with
				any Internet gambling conducted by any State or tribal lottery authority when
				conducted in accordance with subparagraph (B) or (C) of section 5362(10), as
				clarified by section 5362(10)(E):
								(1)Any Internet bet
				or wager, including any transmission thereof.
								(2)Any transmission
				of information assisting in the placing of bets or wagers.
								(3)Any transmission
				entitling the recipient to receive money or credit as a result of bets or
				wagers, or for information assisting in the placing of bets or wagers.
								(d)Authorization of
				sponsorNo licensee may offer
				services relating to any lottery sponsored by a State, tribal, or other
				governmental body without the authorization of the official sponsor.
							5391.Safe
				harborsIt shall be a complete
				defense against any prosecution or enforcement action under any Federal or
				State law against any person possessing a valid license under this subchapter
				that the activity is authorized under and has been carried out lawfully under
				the terms of this subchapter.
						5392.Relation to
				section 1084 of title 18 and the Unlawful Internet Gambling Enforcement
				ActSection 1084 of title 18
				and subchapter IV of this chapter shall not apply to any Internet bet or wager
				occurring pursuant to a license issued in accordance with this
				subchapter.
						5393.Cheating and
				other fraud
							(a)Electronic
				cheating devices prohibitedNo person initiating, receiving, or
				otherwise making a bet or wager with a licensee, or sending, receiving, or
				inviting information assisting with a bet or wager with a licensee, knowingly
				shall use, or assist another in the use of, an electronic, electrical, or
				mechanical device which is designed, constructed, or programmed specifically
				for use in obtaining an advantage in any game authorized under this subchapter,
				where such advantage is prohibited or otherwise violates the rules of play
				established by the licensee.
							(b)Additional
				offenseNo person initiating, receiving, or otherwise making a
				bet or wager with a licensee, or sending, receiving, or inviting information
				assisting with a bet or wager with a licensee, knowingly shall use or possess
				any cheating device with intent to cheat or defraud any licensee or other
				persons placing bets or wagers with such licensee.
							(c)Permanent
				injunctionUpon conviction of a person for violation of this
				section, the court may enter a permanent injunction enjoining such person from
				initiating, receiving, or otherwise making bets or wagers or sending,
				receiving, or inviting information assisting in the placing of bets or
				wagers.
							(d)Criminal
				penaltyWhoever violates subsection (a) or (b) of this section
				shall be fined under title 18 or imprisoned for not more than 5 years, or
				both.
							.
			(b)Rules of
			 construction
				(1)Technical and
			 conforming amendmentSection 310(b)(2) of title 31, United States
			 Code is amended—
					(A)by redesignating
			 subparagraph (J) as subparagraph (K); and
					(B)by inserting after
			 subparagraph (I) the following new subparagraph:
						
							(J)Administer the requirements of subchapter V
				of chapter
				53.
							.
					(c)Clerical
			 amendmentThe table of sections for chapter 53 of title 31,
			 United States Code, is amended by adding at the end the following:
				
					
						Subchapter V—Regulation of lawful internet
				gambling
						5381. Congressional findings.
						5382. Definitions.
						5383. Establishment and administration of licensing
				program.
						5384. Problem Gambling, Responsible Gambling, Consumer
				Safeguards, and Self-Exclusion Program.
						5385. Financial transaction providers.
						5386. List of unlawful Internet gambling
				enterprises.
						5387. Limitation of licenses in States and Indian
				lands.
						5388. Sports betting prohibited on
				Internet.
						5389. Prohibition on the use of credit
				cards for Internet gambling.
						5390. State and tribal
				lotteries.
						5391. Safe harbors.
						5392. Relation to section 1084 of title 18 and the Unlawful
				Internet Gambling Enforcement Act.
						5393. Cheating and other
				fraud.
					
					.
			3.Report
			 required
			(a)In
			 generalBefore the end of the 1-year period beginning on the
			 effective date of the regulations prescribed under section 5(a), and annually
			 thereafter, the Secretary shall submit a report to the Congress on the
			 licensing and regulation of Internet gambling operators.
			(b)Information
			 requiredEach report submitted under subsection (a) shall include
			 the following information:
				(1)A
			 comprehensive statement regarding the prohibitions notified by the States and
			 Indian tribes pursuant to section 5387 of title 31, United States Code.
				(2)Relevant
			 statistical information on applicants and licenses.
				(3)The amount of
			 licensing and user fees collected during the period covered by the
			 report.
				(4)Information on
			 regulatory or enforcement actions undertaken during the period.
				(5)Any other
			 information that may be useful to the Congress in evaluating the effectiveness
			 of the Act in meeting its purpose, including the provision of protections
			 against underage gambling, compulsive gambling, money laundering, and fraud,
			 and in combating tax avoidance relating to Internet gambling.
				4.Feasibility
			 studyThe Secretary of the
			 Treasury, in consultation with appropriate State or tribal officers or
			 agencies, shall conduct a feasibility study on safeguards to address gambling
			 while impaired through programs such as periodic notices, periodic testing of
			 individuals to establish cognitive competence, and any other similar option
			 that the Secretary or appropriate State or tribal officers or agencies may
			 determine to be appropriate.
		5.Effective
			 date
			(a)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as the Secretary may
			 determine to be appropriate to implement subchapter V of chapter 53 of title
			 31, United States Code (as added by section 2(a) of this Act) and shall publish
			 such regulations in final form in the Federal Register before the end of the
			 180-day period beginning on the date of enactment of this Act.
			(b)Scope of
			 applicationThe amendment made by section 2(a) shall apply after
			 the end of the 90-day period beginning on the date of the publication of the
			 regulations in final form in accordance with subsection (a).
			
